ON CONFESSION OF ERROR
PER CURIAM.
As the State of Florida correctly concedes, the trial court erred in not complying with the provisions of Rule 3.840 of the Florida Rules of Criminal Procedure when the trial court found the appellant to be guilty of indirect criminal contempt. Accordingly, that adjudication of contempt must be reversed. See Goral v. State, 553 So.2d 1282 (Fla. 3d DCA 1989).
Said reversal is without prejudice to the initiation of any further contempt proceedings that the trial court may deem appropriate. In view of the State’s confession of error as to issue one in this case, the remaining issues are rendered moot.
Reversed and remanded.